DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Jul. 8, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

The status of claims is as follows: 
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are pending and have been examined with Claims 1, 9, and 15 in independent form.
All pending claims are presently amended.
Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, and 20 are presently cancelled.
No Claims are added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Feb. 5, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered. 
Applicant's Amendment to address objections to the drawings has been reviewed and has overcome each and every objection to the disclosure previously set forth in the Non-Final Office Action with one exception. The objection to Figure 4A is maintained as explained below. The objection to Figs. 1, 4B, 5, 6, 7, 8, 9A, 9b, and 10, as previously set forth in the Non-Final Office Action mailed Apr. 15, 2022, [“Non-Final Office Action”], is withdrawn. The replacement drawings for Figs. 1, 4B, 5, 6, 7, 8, 9A, 9b, and 10 are acknowledged and entered.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Non-Final Office Action. The rejection of Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 under § 112(b) is withdrawn. The rejection of Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, and 20 is rendered moot as Applicant cancelled said claims.

Response to Arguments
35 U.S.C. § 101 Argument

Applicant argues the claimed invention is an “improvement in distributed transaction processing.” Applicant’s Reply at *9.  Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The claims are not focused on an improvement in technology or technical field but on certain independently abstract ideas that use computers as tools. MPEP § 2106.05(a).
35 U.S.C. § 103 Argument

Applicant’s arguments with respect to remaining Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 have been considered and are persuasive. Applicant’s Reply at *10–1.  The rejection of Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 under § 103 is withdrawn. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims.
in response to receiving at the application system an indication of the transaction being cancelled, the application system copying only the source and the destination records corresponding to the transaction data value affected by any of the transactions to a second log;
for each affected transaction data value, applying each of the source and the destination records in the second log, thereby determining an original value of the transaction data value; and
after applying, removing the source and the destination records from the first log.
The prior art references most closely resembling the applicant’s claimed invention are: 
Markus (U.S. Pat. Pub. No. 2013/0226891) is pertinent because it discloses transactions in distributed environments, and more particularly, to managing versions of transaction data used for multiple transactions in distributed environments.
Branson et al. (U.S. pat. Pub. No. 2003/0158944) is pertinent because it discloses a method of managing the process of a plurality of transactions through two or more applications in a business transaction environment.
Molloy et al. (U.S. Pat. No. 7,430,740) is pertinent because it discloses transaction processing in fault-tolerant computer systems.
Deshmukh et al. (U.S. Pat. Pub. No. 2011/0137864) is pertinent because it discloses techniques for generating log records and the selection thereof.
Malaika et al. (U.K. Pat. Pub. No. GB 2264796 A) is pertinent because it discloses a method and system for distributed transaction processing between first and second transaction processing means.
NPL - Spector, Alfred Z., “Communication Support in Operating Systems for Distributed Transactions,” November 1986 is pertinent because it discloses “the communication functions required for distributed transaction processing.”

Drawings
Figs. 4A is objected for “unsatisfactory reproduction characteristics” in element 420. 37 CFR 1.84(l). The “line[s], number[s], and letter[s]” are not “clean, … sufficiently dense and dark, … and well-defined … [and] heavy enough to permit adequate reproduction.” See also the published application, U.S. Pat. Pub. No. 2021/0240516 where said figures approach illegibility when scaled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are directed to a statutory category. Claims 1, 3, 5, and 7 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 9, 11, and 13 recite “a computer-implemented system” and are therefore, directed to the statutory category of “a machine.” Claims 15, 17, and 19 recite “a computer program product” and are therefore, directed to the statutory category of “an article of manufacture.” 
Representative Claim

Claim 9 is representative [“Rep. Claim 9”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
9. A computer-implemented system, comprising

[A] a computer processor coupled to a computer-readable memory unit, the memory unit comprising instructions that when executed by the computer processor implements a method comprising:
 
[B] executing one or more transactions, each transaction comprising one or more separate actions, 

	[B1] wherein each of the separate actions is directed to a separate application system configured to execute the respective separate action; 

[C] for each of the transactions, generating by the respective application system, a source record and a destination record for each respective action, 

	[C1] wherein the source record comprises a transaction data value prior to executing the transaction, and the destination record represents the transaction data value following executing the transaction, and 
	[C2] wherein the source record and the destination record for the one or more transactions are co-mingled in the application system log; 

[D] in response to receiving at the application system an indication of the transaction being cancelled, the application system copying only the source and the destination records corresponding to the transaction data value affected by any of the transactions to a second log; 

[E] for each affected transaction data value, applying each of the source and the destination records, thereby determining an original value of the transaction data value; and 

[F] after applying, removing the source and the destination records from the first log.
	
Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 9 recites “executing one or more transactions” in Limitation B; “for each of the transactions, generating … a source record and a destination record for each respective action wherein the source record comprises a transaction data value prior to executing the transaction, and the destination record represents the transaction data value following executing the transaction, and wherein the source record and the destination record for the one or more transactions are co-mingled” in Limitation C; “in response to receiving … an indication of the transaction being cancelled, … copying only the source and the destination records corresponding to the transaction data value affected by any of the transactions to a second log” in Limitation D; “for each affected transaction data value, applying each of the source and the destination records, thereby determining an original value of the transaction data value” in Limitation E; and “after applying, removing the source and the destination records” in Limitation F, which recites the abstract idea exception of a fundamental economic principle or practice of organizing human activity. MPEP § 2106.04(a)(2)(II)(B). These steps describe basic bookkeeping/accounting, which is a long-standing fundamental economic principle or practice. Id.; see also Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts").
Alternatively, Limitations B–F recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a sales transaction between a purchaser and a general (country) store merchant using a paper ledger and double entry accounting (Limitations B & C). See, e.g., https://www.smokiesinformation.org/news/country-store-ledgers-provide-an-intimate-look-at-lives-from-the-past.html [“Country Store”] (cited herein on PTO-892). The country store merchant would keep track of inventory and the amount of credit extended. Id. For Limitations D, E, and F, Applicant’s Specification explains that two transactions have changed the user’s balance but subsequently, one transaction was “cancelled” (failed). Thus, “both changes in both transactions should be considered” in determining the user’s balance. Spec., ¶ [0061]. This situation is analogous to a merchant making a mistake in the paper ledger or a user paying off the debt with goods and/or simply erasing an entry with pencil made in error. See, Country Store at *1. The “copying” and “applying” of Limitations D & E and the applying of Limitation F encompass simple mental judgments. In further support that Limitations B–F may be performed in the human mind or with pen and paper, the “transaction data” associated with executing transaction is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: a computer processor; a computer-readable memory unit comprising instructions; a first application system; and a second application system. 
Regarding the “a computer processor,” “computer-readable memory unit” comprising “instructions” [collectively, “generic computer components”], Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely generic computer components. E.g., Spec. ¶¶ [0040], [0041], [0091]. Limitation A describes the processor coupled to the memory that stores instructions, which is interpreted as transmitting, receiving, and storing data, which merely invokes computers or other machinery in its ordinary capacity. MPEP § 2106.05(f)(2). Limitation A describes the processor executing instructions stored in memory to perform the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). 
Regarding the a first/second application systems, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as a general purpose computer, such as “a repository system, a payment system, a coupon system, a delivery system, and the like,” ¶ [0002], and may be implemented using a generic “computer system/server 12” so Examiner assumes Applicant intended merely a generic computer. E.g., Spec. ¶ [0002], [0053], [0054]. Limitations B–F describes the application system receiving actions (Limitation B), generating a source and destination record (Limitations C, C1, C2), receiving an indication and copying (transmit and store data) (Limitation D), applying (storing) each of the source and destination records (Limitation E) and removing (storing) the source and destination records (Limitation F), which describes the function of transmitting, receiving, and storing data, which merely invokes computers or other machinery in its ordinary capacity. MPEP § 2106.05(f)(2). The “determining an original value of the transaction data value” (Limitation E) to the extent it is not intended use merely recites a simple mental judgment. A practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05. Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f).
Step 2B:  Rep. Claim 9 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0097] (functions performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Rep. Claim 9 is not substantially different than Independent Claims 1 and 15 and includes all the limitations of Rep. Claim 9. Therefore, Independent Claims 1 and 15 also do not recite an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 3, 5, 7, 11, 13, 17, and 19 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. MPEP § 2106.05(I)
Conclusion

Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 9 otherwise styled as another statutory category is subject to the same analysis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694